DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim 1-3, 10 and 13 in the reply filed on 12 July 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established that a serious search burden exists in accordance with MPEP 803.  This is not found persuasive because as noted in chapter 823:  “The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis).”  The search burden Applicant’s contend the Examiner has not established is not the standard for an application filed under 35 U.S.C. 371, unity of invention.  The instant application is indeed a 371 application and as such, Applicant’s arguments directed to independent/distinct with a corresponding search burden are not relevant to this application.  Furthermore, Applicant’s have not provided any arguments regarding the prior art utilized to break unity of invention.  
The requirement is deemed proper and therefore made Final.



Status of Application
Claims 1-3, 10, 13, 15-16, 21, 24-25, 28, 34, 37, 39, 43-44, 49, 55, 59 and 62 are pending; Claims 15-16, 21, 24-25, 28, 34, 37, 39, 43-44, 49, 55, 59 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-3, 10 and 15 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/045266 filed 03 August 2018 which claims benefit of provisional application 62/654,958 and 62/541,343, filed 09 April 2018 and 04 August 2017, respectively.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a bifunctional chemical epigenetic modifier (CEM) comprising a FK506 molecule or derivatives thereof, a linker and a bifunctional ligand.  Thus, the claims in their broadest is drawn to a large and variable genus of molecules because the derivates of FK506 can be nearly anything given they are not required to have any particular function.  In addition, the genus of bifunctional ligands is expansive and variable, and growing by the day.  Said ligand can be nearly anything and can activator or repressor or have a completely different function.  As noted in MPEP 2163(II)(3)(a)(ii): 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Here, the genus is so broad and variable that the species which are disclosed cannot be a fail reflection of the entire claimed genus of bifunctional ligands.  This is because the structure of said ligands can vary enormously and have no common structure and no common function associated with said ligands.  The specification does describe three specific histone deacetylase inhibitors (HDAC), having a common structural core (See Figure 1B, Figures 13-18).  These, however, are not representative of any other bifunctional ligands having completely different functions, let alone all of the HDAC inhibitors.  Thus, lack of written description is established because the disclosure does not adequately reflect the structural diversity of the claimed genus.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Højfeldt et al. (Mol. Endocrinology, 2014 – previously cited by Ex.).
Højfeldt et al. teach:
Regarding claims 1-3, a FK506 molecule linked via thiourea polyethylene glycol linker to an agonist or antagonist bifunctional ligand of dexamethasone or RU-486 (See Abstract and Results, p. 252; p. 251, Materials and Methods, 1st paragraph; Figure 2; p. 257, 2nd col., 1st full paragraph).
Regarding claim 10, the FK506-linker-Dex/RU486 molecule inhibits or activates transcription of genes (See Figure 5).  
Regarding claim 13, said compounds are in a pharmaceutically acceptable buffer wherein water can be considered a carrier (Materials and Methods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Højfeldt et al. (Mol. Endocrinology, 2014 – previously cited by Ex.) in view of Bradner et al. (US 20130018103 – cited herein).
Højfeldt et al. teach:
Regarding claims 1-3, a FK506 molecule linked via thiourea polyethylene glycol linker to an agonist or antagonist bifunctional ligand of dexamethasone (Dex) or RU-486 (See Abstract and Results, p. 252; p. 251, Materials and Methods, 1st paragraph; Figure 2; p. 257, 2nd col., 1st full paragraph).  It is specifically taught: 
Using the (GR) as a framework, we demonstrate here a versatile approach, based on bifunctional ligands, that extends the regulatory repertoire of GR in a deliberate and controlled manner. By linking the macrolide FK506 to a conventional agonist (dexamethasone) or antagonist (RU-486), we demonstrate that it is possible to bridge the intact receptor to either positively or negatively acting coregulatory proteins bearing an FK506 binding protein domain. Using this strategy, we show that extrinsic recruitment of a strong activation function can enhance the efficacy of the full agonist dexamethasone and reverse the antagonist character of RU-486 at an endogenous locus. Notably, the extrinsic recruitment of histone deacetylase-1 reduces the ability of GR to activate transcription from a canonical GR response element while preserving ligand-mediated repression of nuclear factor-B.

Regarding claim 10, the FK506-linker-Dex/RU486 (bifunctional ligand) molecules inhibits or activates transcription of genes (See Figures 5 and 7).  The data indicate that the extrinsic recruitment approach can be readily used to reprogram the expression of genes in their natural context and thus is amenable to further development for potential therapeutic applications.  
Regarding claim 13, said compounds are in a pharmaceutically acceptable buffer wherein water can be considered a carrier (Materials and Methods).
	Højfeldt et al. further teach at p. 257, 1st col., 1st paragraph, sentences 3-5: 
It is also important to note that HDACs can play key scaffolding roles in corepressor complexes that do not depend on their HDAC activity (34, 40). Consistent with this view, initial data indicate that the catalytic activity of HDAC1 is not required for its ability to suppress GR transactivation in the extrinsic recruitment approach (data not shown). This would indicate that the catalytic site of HDAC1 could be targeted by bifunctional ligands to recruit functional corepressor complexes.

Højfeldt et al., however, do not teach wherein the bifunctional ligand is a histone deacetylase inhibitor.
Bradner et al. teach bifunctional (or multifunctional) histone deacetylase inhibitors utilized for therapeutic purposes and in pharmaceutical compositions with pharmaceutically acceptable carriers – See paragraphs 0004-0009.  
	It is specifically taught at paragraphs 0004-0005:
[0004] The present invention provides novel bifunctional or multifunctional histone deacetylase inhibitors and methods of preparing and using these compounds. These compounds are particularly useful in the treatment of proliferative disease such as cancer. Certain compounds may be particularly useful in specifically inhibiting one class or member of HDACs. Certain compounds may be particularly useful in specifically inhibiting other deacetylation enzymes such as tubulin deacetylase (TDAC).
[0005] The present invention provides novel inhibitors of HDACs based on the observation that histone deacetylases form dimeric units in some cases and that some HDACs have two catalytic domains (e.g., HDAC6 has two functionally active HDAC domains, and HDAC10 has one functionally active HDAC domain and one truncated inactive HDAC domain). Histone deacetylases form both homodimers and heterodimers. Therefore, the compounds of the invention are generally two functional groups known to inhibit histone deacetylase (e.g., zinc chelating moieties) linked together covalently via a linker moiety. The compounds of the invention may also include more than two functional groups known to inhibit HDACs. Trimeric, multimeric, and polymeric compounds are considered part of the invention.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the Dex/RU486 bifunctional ligands in the FK506-linker-Dex/RU486 (bifunctional ligand) molecules as taught by Højfeldt et al. in order to target HDAC1 active site and recruit functional corepressor complexes responsive to HDAC1 and thus epigenetically be able to control expression of genes response to said HDAC1 because it offers a powerful and yet alternative means for control of genes involved in many diseases as noted by both Højfeldt et al. (arthritis, asthma, lupus, allergies, etc.) and Bradner et al. (cancers).  This would be motivation in and or itself for a skilled artisan to make FK506-linker-Dex/RU486 and FK506-linker-HDAC bifunctional inhibitor because it provides for new therapeutic approaches to these age-old diseases.  One skilled in the art would have a reasonable expectation of success in make an FK506-linker-HDAC bifunctional inhibitor given the extensive methods described by Højfeldt et al. as well as the extensive methods of making HDAC bifunctional ligands/inhibitors.  
	As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        21 September 2022